OPINION — AG — ** OKLAHOMA TAX COMMISSION — LICENSING OF SLOT MACHINES ** YOU REFER TO YOUR DISCOVERING THAT TWO SLOT MACHINES WHICH HAD BEEN SEIZED IN YOUR COUNTY HAD BEEN LICENSED BY THE OKLAHOMA TAX COMMISSION. YOU EXPRESS THE FEELING THAT IT IS A GREAT INJUSTICE FOR ONE DEPARTMENT OF STATE GOVERNMENT TO COLLECT TAXES AND ISSUE LICENSES ON DEVICES WHICH ARE IN VIOLATION OF THE CRIMINAL LAWS OF THE STATE AND SUBJECT TO SEIZURE AND CONFISCATION AS SUCH AND THE OPERATORS TO PROSECUTION.  (GAMBLING, ILLEGAL ACTIVITY, MACHINES) CITE: 21 Ohio St. 964 [21-964], 21 Ohio St. 970 [21-970], 68 Ohio St. 1501 [68-1501] (AMUSEMENT DEVICES, COIN OPERATED) (SAM H. LATTIMORE)